PRICE, Judge.
For the reasons assigned in our opinion in the consolidated case of Southwestern Electric Power Company v. Robert P. Bryson, No. 12,189 on the docket of this court, 291 So.2d 399, rendered on this date, the judgment appealed from is amended to increase the amount of just compensation to be paid by Southwestern Electric Power Company to Eugene Bry-son to the sum of $742.50. It is further ordered the costs of these proceedings, including this appeal, be paid by plaintiff. The fee of defendant’s expert witnesses, Thomas B. Dupree and O. L. Jordan is fixed at $250 each and taxed as costs.